t c memo united_states tax_court gerald e and nancy j toberman petitioners v commissioner of internal revenue respondent docket no filed date daniel w schermer for petitioners john c schmittdiel for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax anda dollar_figure accuracy-related_penalty pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and continued the issues for decision are whether the notice_of_deficiency is entitled to a presumption of correctness whether petitioners had ordinary unreported income due to forgiveness of indebtedness as determined by respondent whether petitioners are entitled to a net_operating_loss_carryover in the amount of dollar_figure and whether petitioners are liable for an accuracy-related_penalty under sec_6662 findings_of_fact the parties have stipulated some of the facts which are so found the stipulation of facts is incorporated herein by this reference when they filed their petition petitioners were married and resided in key biscayne florida references to petitioner are to petitioner husband petitioner’s business holdings from through petitioner held extensive business interests including two solely owned s_corporations bonnevista terrace inc bonnevista and castle towers inc castle towers which owned and operated mobile home parks in minnesota and indiana bonnevista was incorporated on date and elected status as an s_corporation on date castle continued all rule references are to the tax_court rules_of_practice and procedure towers wass incorporated on date and elected status as an s_corporation on date petitioner also owned and operated marinas on lake minnetonka in minnesota through a number of wholly owned corporations to acquire the marinas petitioner personally guaranteed bank loans used to acquire the marinas and pledged the mobile home parks as collateral initially petitioner was successful in the marina business during a drought in or however water levels at the marinas fell significantly boaters began removing their boats from the marinas and the cash-flow from petitioner’s marina business practically stopped during the drought bonnevista and castle towers were generating positive cash-flows from the mobile home parks these funds were used to help keep the marinas operating temporarily eventually however petitioner lost both the marinas and the mobile home parks ’ these wholly owned corporations include st albans bay marina yacht club inc tonka bay marina yacht club inc shorewood marina yacht club inc maxwell bay marina inc and smith’s bay marina inc the record does not reveal the nature and amount of these transactions the record is unclear as to exactly when or in what manner petitioner lost these businesses or exactly when any of the various corporations may have actually gone out of existence q4e- loans from bonnevista and castle towers to petitioner after filing form_1120s u s income_tax return for an s_corporation for its taxable_year bonnevista filed no subsequent income_tax return the balance_sheet attached to the form_1120s reflects loans to petitioner of dollar_figure as of the beginning of the tax_year and dollar_figure as of yearend after filing form_1120s for its taxable_year castle towers filed no subsequent return the balance_sheet attached to its form_1120s reflects yearend loans to petitioner of dollar_figure petitioner’s ownership_interest in fantastic foods in petitioner was president and majority stockholder of fantastic foods inc which holds exclusive rights to dairy queen franchises in two counties in florida the corporation has several affiliated corporations also known as fantastic foods the federal corporate_income_tax return of one of those affiliated corporations fantastic foods inc delaware indicates that it is wholly owned by petitioners’ son william the form_1120s u s income_tax return for an s_corporation does not indicate that it is the final return of bonnevista terrace inc bonnevista the form_1120s does not indicate that it is the final return of castle towers inc castle towers on schedule ek supplemental income and loss of their joint federal_income_tax return petitioners reported both passive and nonpassive_income from castle towers toberman and that as of the end of the corporation owed petitioner dollar_figure bankruptcy proceeding in petitioner filed for relief under chapter of the united_states bankruptcy code on date petitioner’s bankruptcy case was dismissed for petitioner’s failure_to_file a disclosure statement and plan_of_reorganization as directed by the united_states bankruptcy court judgments against petitioner before a number of judgments were entered against petitioner in favor of various creditors irs collection information statement in petitioner submitted to the internal_revenue_service irs form 433-a collection information statement for individuals cis signed and verified by petitioner on date as true correct and complete on the cis petitioner reported that he had a net_worth of approximately dollar_figure ’ on the cis petitioner reported no outstanding loans from either bonnevista or castle towers on the cis petitioner disclosed neither his ownership interests in fantastic foods nor any receivables from fantastic foods delaware petitioner reported ’ the collection information statement for individuals cis indicates that as of date petitioner had assets comprising dollar_figure cash and real_estate worth dollar_figure subject_to encumbrances of dollar_figure and had dollar_figure of credit card debts -- - on the cis under the category other information relating to your financial condition that there were no court proceedings or repossessions petitioner’s claimed net_operating_loss_deduction for taxable_year petitioners claimed a net_operating_loss_deduction of dollar_figure comprising net_operating_loss carryovers from prior years in the following amounts year amount dollar_figure big_number big_number big_number big_number big_number respondent’ s determinations respondent determined that for taxable_year petitioners had unreported ordinary_income of dollar_figure from discharge of the debts owed by petitioner to bonnevista and castle towers respondent also disallowed petitioners’ claimed net_operating_loss_deduction the notice_of_deficiency charges petitioner with unreported cancellation_of_indebtedness_income based on the dollar_figure loan due from petitioner to bonnevista at the beginning of rather than the dollar_figure due at the end of on brief respondent states that although the facts support using the larger more recent loan balance to compute petitioner’s cancellation_of_indebtedness_income respondent has not amended his position to assert an increased deficiency opinion i whether the notice_of_deficiency is entitled to a presumption of correctness as a general_rule the commissioner’s determinations are presumed correct and the taxpayer has the burden of proving them incorrect see rule a 428_us_433 290_us_111 20_f3d_1128 11th cir affg tcmemo_1993_17 petitioners argue that respondent’s determination is entitled to no presumption of correctness because it was arbitrary and capricious the court_of_appeals for the eleventh circuit to which this case is appealable absent stipulation has stated that the presumption of correctness adheres once the commissioner has made a minimal evidentiary showing linking the taxpayer to the alleged income-producing activity 994_f2d_1542 llth cir affg tcmemo_1991_636 ’ the petitioners’ reply brief states that because this case was tried in st paul minn and because petitioners have ties to minnesota they assume that a stipulation to appeal the case to the bighth circuit will be a routine matter see sec_7482 b we need not linger long over petitioners’ assumption however for we discern no essential difference in the standards applied in the eleventh and ebighth circuits in determining whether the statutory notice is supported by an adequate evidentiary foundation to sustain the presumption of correctness cf 58_f3d_1342 8th cir the presumption of correctness fails where the commissioner makes the assessment without any foundation or supporting evidence emphasis added affg t c memo continued --- - commissioner may support his determination on the basis of any admissible evidence and need not rely on the evidence used in making the administrative determination see 73_tc_394 this conclusion is a natural consequence of the well-established principle that a trial before the tax_court is a proceeding de novo our determination of a petitioner’s tax_liability must be based on the merits of the case and not any previous record developed at the administrative level id citing 62_tc_324 see also 754_f2d_921 11th cir affg tcmemo_1982_489 an exception to this rule against looking behind the notice_of_deficiency may apply in the rare case where the commissioner introduces no substantive evidence but simply rests on the presumption of correctness regarding his determination that a taxpayer has unreported income see jackson v commissioner supra pincite as discussed below this is not such a case continued 975_f2d_534 8th cir courts have occasionally declined to accord a presumption of correctness to a deficiency_notice when the commissioner fails to introduce any substantive evidence linking the taxpayer to the income generating activity in question emphasis added affg in part revg in part on other grounds and remanding tcmemo_1991_140 a discharge_of_indebtedness income stipulated evidence---specifically bonnevista’s federal_income_tax return and castle tower’s federal_income_tax return--shows that as of date petitioner owed bonnevista dollar_figure and that as of date he owed castle towers dollar_figure petitioners have stipulated that bonnevista and castle towers filed no subsequent federal_income_tax returns these corporations failed however to provide respondent the notification that would have been required if they had ceased to exist ’ the stipulated evidence shows that in date when he submitted his financial statement to the irs petitioner represented under penalties of perjury--and does not now dispute--that he no longer owed these liabilities petitioner does not argue and has adduced no evidence to show that he directly repaid these loans ‘0 if an s_corporation ceases to exist it thereby terminates its election under sec_1362 to be taxed as an s_corporation and is required to attach to its return for the taxable_year in which the termination occurs a notification that a termination has occurred and the date of termination see sec_1_1362-2 income_tax regs in addition if the corporation has ceased to exist box f of form_1120s indicating a final return must be checked see instructions for form_1120s see also sec_1_6037-1 income_tax regs the return of an s_corporation shall include inter alia information as is required by the instructions issued with respect to the form the last returns presented by bonnevista and castle towers as stipulated into evidence include no attachments notifying the commissioner that a termination has occurred nor is box f indicating a final return checked on either return -- - in these circumstances it was not arbitrary for respondent to conclude that bonnevista and castle towers were still in existence in date and that petitioner’s debts to the corporations were discharged when petitioner first represented to respondent that he no longer owed the debts previously reported to be owing to his wholly owned corporations we conclude that respondent has made the requisite minimal evidentiary showing linking petitioner to the discharge_of_indebtedness income in guestion accordingly the presumption of correctness remains intact and petitioner bears the burden of rebutting the presumption by showing that the inference of gross_income from discharge_of_indebtedness was unreasonable see 58_f3d_1342 8th cir affg tcmemo_1993_398 blohm v commissioner supra pincite b net_operating_loss_deduction as regards respondent’s determination disallowing petitioners’ claimed net_operating_loss_deduction for lack of substantiation the requirement that respondent make a predicate evidentiary showing is inapplicable petitioners bear the burden of proving their right to and the amount of the claimed deduction see 808_f2d_758 1lith cir affg tcmemo_1984_642 gatlin v commissioner supra pincite il discharge_of_indebtedness income generally discharge_of_indebtedness gives rise to gross_income to the obligor see sec_61 sec_1_61-12 income_tax regs the general rationale for this rule is that discharge_of_indebtedness enriches the obligor by freeing up assets otherwise needed to repay the debt see 284_us_1 106_tc_184 88_tc_435 a debt is deemed to be discharged as soon as it becomes clear on the basis of a practical assessment of all the facts and circumstances that it will never have to be paid see cozzi v commissioner supra pincite any identifiable_event that fixes with certainty the amount to be discharged may be taken into consideration see id the event may or may not be overt ultimately it is the actions of the taxpayer in the context of the circumstances of a case that determine whether an abandonment or discharge_of_indebtedness has taken place id pincite the taxpayer bears the burden of proving that there was no valid debt that a discharge of debt did not occur and that the year of the discharge determined by the commissioner is erroneous see rule a waterhouse v commissioner tcmemo_1994_467 carlins v commissioner tcmemo_1988_79 a was petitioner a net lender to bonnevista and castle towers petitioners do not dispute that sometime before bonnevista and castle towers made loans to petitioner rather petitioners argue that there were loans going both ways between mr toberman on the one hand and bonnevista and castle towers on the other hand and that if the loans were netted out mr toberman would have been a net lender therefore petitioners argue there was no debt to forgive except for petitioner’s vague and uncorroborated testimony there is no proof that he was a net lender to bonnevista and castle towers petitioners have failed to provide any documentary_evidence of any indebtedness from bonnevista or castle towers to petitioner we are not obligated to accept petitioner’s self-serving and uncorroborated testimony in this regard see 975_f2d_534 8th cir affg in part revg in part and remanding tcmemo_1991_140 87_tc_74 and we do not b did petitioner repay the loans petitioners do not argue that petitioner ever repaid the loans in question directly rather they argue that petitioner personally guaranteed third-party loans to bonnevista and castle towers and that these guaranties ultimately resulted in judgments against him petitioners failed to corroborate the amount and nature of petitioner’s guaranties of his corporations’ debts although the record contains notices of judgment against petitioner the notices generally provide no explanation of the specific circumstances of the judgments or of the underlying debts giving rise to them the notices that do provide explanations do not establish that the underlying debts related either to bonnevista or castle towers in at least one instance the evidence clearly indicates that the judgment against petitioner was for his own debts rather than those of bonnevista or castle towers ' in short petitioners have failed to show that petitioner repaid directly or indirectly bonnevista’s or castle towers’ loans to him c when did the discharges of indebtedness occur petitioners contend that if there was any discharge_of_indebtedness it must have occurred in rather than because bonnevista and castle towers went out of business in the record does not support this contention which is contradicted in part by petitioners’ own petition which alleges that bonnevista was involved in litigation with creditors until petitioner testified vaguely that he lost bonnevista and ‘t ar federal district_court order dated date entering judgment of dollar_figure against petitioners and various other parties not including bonnevista or castle towers in favor of holroyd enterprises inc indicates that the underlying debt on which the judgment was based was a promissory note executed by petitioner and secured_by a mortgage on the shorewood marina yacht club castle towers in there is no evidence in the record however as to the manner in which petitioner lost bonnevista or castle towers or when the corporations might actually have ceased to exist petitioner testified unconvincingly that he did not know what happened to the business records of either bonnevista or castle towers we cannot assume that the missing evidence would have been favorable to petitioners to the contrary the usual inference is that the evidence would be adverse see 47_tc_92 affd 392_f2d_409 5th cir relying on petitioner’s representations in the date cis that he no longer owed the debts respondent determined that the debts were discharged on that date petitioner has failed to show that respondent’s determination was unreasonable cf cozzi v commissioner supra pincite where it is impossible to identify one and only one event that clearly fixes the time of a discharge_of_indebtedness the burden is on the taxpayer to prove that the event determined by the commissioner to fix the time is unreasonable d do petitioners qualify for the insolvency_exception petitioners argue that they qualify for the exclusion under sec_108 b which generally provides that gross_income does not include amounts from discharge_of_indebtedness if the - - discharge occurs when the taxpayer is insolvent to claim the benefit of the insolvency exclusion the taxpayer must prove with respect to any obligation claimed to be a liability that as of the calculation date it is more probable than not that he will be called upon to pay that obligation in the amount claimed and that the total liabilities so proved exceed the fair_market_value of his assets 109_tc_463 affd 192_f3d_844 9th cir petitioner claims that he was insolvent by at least two to three million dollars in when his debts to bonnevista and castle towers were discharged in support of this contention petitioner relies on the vague and conclusory testimony of himself and his accountant petitioner has failed to provide any details however as to either the specific liabilities he claims to have owed or the fair_market_value of his assets in his testimony in this regard is contradicted by his admission in the cis which he signed on date representing that he had a positive net_worth of approximately dollar_figure--an amount that appears to have been understated by at least the value of his ownership interests in fantastic foods and his dollar_figure receivable from fantastic food delaware as reported on that entity’s federal corporate_income_tax return we conclude and hold that petitioners have failed to establish that they gualify for the insolvency_exception under sec_108 b -- - eb should petitioners’ income_from_discharge_of_indebtedness be treated as ordinary_income petitioners argue that respondent erred in treating the entire amount of discharge_of_indebtedness income as ordinary_income rather than as capital_gain petitioners cite sec_316 which generally defines a dividend as a distribution out of a corporation’s earnings_and_profits petitioners argue that bonnevista and castle towers had no earnings_and_profits and therefore any distribution to petitioner could not have been a dividend respondent’s answering brief citing sec_1368 among other statutory provisions argues that petitioners had ordinary_income from the discharge_of_indebtedness ’ the forgiveness of a shareholder’s debt by an s_corporation is considered a distribution_of_property see 52_tc_255 affd per curiam 422_f2d_198 5th cir see also sec_301 sec_1_301-1 income_tax regs the tax treatment of a distribution_of_property in the notice_of_deficiency respondent treated the income_from_discharge_of_indebtedness as ordinary in opening statements at trial both parties addressed the proper characterization under subch s rules of any income_from_discharge_of_indebtedness the parties were directed to file seriatim briefs in their opening brief petitioners addressed the characterization issue with only cursory legal analysis in his brief in answer respondent addressed the issue more thoroughly with citations to the appropriate subch s rules in reply petitioners argue that respondent’s brief improperly asserts new issues relating to subch s distributions petitioners’ arguments are without merit see 91_tc_200 affd 905_f2d_1190 8th cir by an s_corporation depends upon whether the corporation has accumulated_earnings_and_profits compare subsec b with subsec c of sec_1368 if the s_corporation has no accumulated_earnings_and_profits the distribution is nontaxable to the extent of the shareholder’s adjusted_basis in the stock see sec_1368 distributions in excess of adjusted_basis are treated as gains from the sale_or_exchange of property see sec_1368 if the s_corporation has accumulated_earnings_and_profits then distributions in some circumstances are treated as dividends and thus as ordinary_income see sec_1368 and petitioners argue that bonnevista and castle towers had no accumulated_earnings_and_profits in because the corporations were not then in existence petitioners argue alternatively that earnings_and_profits did not exceed the retained earnings reported by bonnevista and castle towers on schedules l balance sheets of the last federal_income_tax returns that they filed ie bonnevista’s form_1120s and castle tower’s form_1120s petitioners’ arguments are without merit in the first instance as previously discussed petitioners failed to ‘3 on schedule l of its form_1120s bonnevista reported negative yearend retained earnings_of dollar_figure on schedule l of its form_1120s castle towers reported yearend retained earnings_of dollar_figure -- - establish that bonnevista and castle towers were not in existence in moreover retained earnings as reported on schedule l of form_1120s do not necessarily equate to the s corporation’s earnings_and_profits see sec_312 sec_1_312-6 income_tax regs irs publication tax information on s_corporations for use in preparing returns if a corporation has accumulated h p the retained earnings and accumulated e_p usually will not be the same because of the special rules for figuring retained earnings under current law s_corporations generally do not generate current_earnings_and_profits see sec_1371 an s_corporation can have accumulated_earnings_and_profits however that may arise in various ways including as a carryover from years in which it was a c_corporation before it became an s_corporation see 105_tc_380 affd 111_f3d_593 8th cir as s_corporation earnings for taxable years prior to see h conf rept pincite 1996_3_cb_741 and as the result even if bonnevista’s and castle towers’ reported retained earnings did correlate with their accumulated_earnings_and_profits there is no reason to believe that earnings_and_profits of bonnevista and castle towers as of the end of and respectively would accurately represent their earnings_and_profits as of when petitioner’s debt was discharged 's h conf rept pincite 1996_3_cb_741 describing then-current law states continued of certain reorganizations and the like see sec_1371 see also hustice kuntz federal income_taxation of s_corporations sec b pincite 3d ed bonnevista and castle towers each elected s_corporation status sometime after their incorporation we infer that each corporation was a c_corporation before electing s status moreover bonnevista was an s_corporation for taxable years prior to petitioners have failed to show that bonnevista and castle towers did not have accumulated_earnings_and_profits arising from their c_corporation operations before electing s status that bonnevista had no accumulated_earnings_and_profits from s_corporation operations for taxable years prior to or continued under the subchapter_s rules in effect before revision in a corporation electing subchapter_s fora taxable_year increased its accumulated_earnings_and_profits if its earnings_and_profits for the year exceeded both its taxable_income for the year and its distributions out of that year’s earnings_and_profits as a result of this rule a shareholder may later be required to include in his or her income the accumulated_earnings_and_profits when it is distributed by the corporation the revision to subchapter_s repealed this rule for earnings attributable to taxable years beginning after but did not do so for previously accumulated s_corporation earnings_and_profits ‘ in congress eliminated certain pre-1983 accumulated_earnings_and_profits for certain s_corporations that existed before effective for the first taxable_year beginning after date see small_business job protection act of publaw_104_188 100_stat_1755 accordingly this legislative provision is inapplicable to the instant case - - that bonnevista and castle towers had no accumulated_earnings_and_profits as the result of reorganizations and the like accordingly sec_1368 is the applicable_provision for determining the tax treatment of the distributions to petitioner arising from the discharge of his indebtedness to bonnevista and castle towers under sec_1368 distributions are deemed to come first from the s corporation’s so-called accumulated_adjustments_account aaa which is intended to measure the corporation’s accumulated_taxable_income that has not been distributed to shareholders see sec_1368 110_tc_27 the aaa is increased by the s corporation’s income and is decreased by its losses and nontaxable distributions to shareholders see sec_1367 and sec_1368 the aaa is reduced first by current-year losses and deductions before considering shareholder distributions for the year see williams v commissioner supra pincite distributions that do not exceed the aaa like distributions from s_corporations with no earnings_and_profits are treated as tax free to the extent of the shareholder’s adjusted stock basis and then as capital_gains see sec_1368 sec_1_1368-1 income_tax regs amounts distributed in excess of the aaa are next treated as dividends and thus as ordinary_income to the extent of the s corporation’s accumulated_earnings_and_profits see sec_1368 --- - petitioners have failed to establish that any aaa existed for either bonnevista or castle towers at the time of the discharge of petitioner’s indebtedness in 1’ in the absence of such evidence it is not unreasonable to assume that in there was no aaa for either of these financially troubled corporations especially since prior losses have the effect of reducing the aaa see sec_1367 and sec_1368 furthermore as previously discussed petitioners have failed to show that bonnevista and castle towers had accumulated_earnings_and_profits in less than the amount determined by respondent to represent ordinary_income from the discharge of petitioner’s indebtedness by each of these corporations accordingly we sustain respondent’s determination that the discharge of petitioner’s indebtedness to bonnevista and castle towers gave rise to ordinary_income til net_operating_loss_deduction carryover on their federal_income_tax return petitioners claimed a net_operating_loss_deduction of dollar_figure comprising net_operating_loss carryovers for each of the years through in the case of net_operating_loss deductions as with other deductions petitioners bear the burden of proving their entitlement to the claimed deductions see rule a jones v ‘ on its form_1120s bonnevista reported no aaa on its form_1120s castle towers reported aaa of dollar_figure as of date - commissioner 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir leitgen v commissioner tcmemo_1981_525 affd per curiam without published opinion 691_f2d_504 8th cir petitioners failed to produce any books_or_records supporting the claimed losses instead petitioners presented their individual federal_income_tax returns for the years through which show losses arising principally from rental properties and s_corporations that petitioner owned and some-- but not most--of the relevant s_corporation returns petitioners also rely upon their accountant’s testimony regarding his return preparation procedures the testimony of petitioners’ accountant is insufficient to establish either the fact or amount of any net_operating_loss see williams v commissioner tcmemo_1990_266 the tax returns are merely a statement of petitioners’ position and do not constitute proof of the claimed losses ' see 71_tc_633 62_tc_834 28_tc_1034 ‘8 petitioners’ federal_income_tax return for specifically notes that the return is tentative and will be amended there is no evidence that any amended_return was ever filed - - petitioners have failed to sustain their burden_of_proof as to the claimed net_operating_loss_deduction iv sec_6662 penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 sec_6662 a imposes a 20-percent penalty on any portion of an underpayment that is attributable to negligence negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances see 85_tc_934 a taxpayer’s failure to keep adequate books_and_records may constitute negligence see 92_tc_899 sec_1 b income_tax regs no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith see sec_6664 whether a taxpayer acted with good_faith depends upon the facts and circumstances of each case see sec_1_6664-4 income_tax regs the burden_of_proof is upon the taxpayer see rule a 58_tc_757 petitioners argue that the negligence_penalty should not apply because they relied upon the services of their accountant reliance on the advice of an accountant or other professional tax - adviser does not necessarily demonstrate reasonable_cause unless the reliance was reasonable and the taxpayer acted in good_faith which requires among other things that the advice be based on all pertinent facts and circumstances and on no unreasonable factual or legal assumptions see sec_1_6664-4 and c income_tax regs if the taxpayer fails to provide the accountant with the information necessary for preparing the return the taxpayer is liable for the penalty see 74_tc_89 affd 673_f2d_262 9th cir petitioners failed to prove that they provided their accountant complete information for preparing their joint federal_income_tax return in addition petitioners failed to show that they kept adequate books_and_records to substantiate their claimed net_operating_loss_deduction with regard to both the discharge_of_indebtedness income and the claimed net_operating_loss_deduction petitioners failed to show that they had reasonable_cause or acted in good_faith accordingly respondent’s determination of an accuracy- related penalty under sec_6662 is sustained decision will be entered for respondent
